J-S04003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JOSEPH A. PARKHURST                  :
                                      :
                   Appellant          :   No. 924 MDA 2020

   Appeal from the Judgment of Sentence Entered September 13, 2017
  In the Court of Common Pleas of Wyoming County Criminal Division at
                    No(s): CP-66-CR-0000172-2017

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JOSEPH A. PARKHURST                  :
                                      :
                   Appellant          :   No. 925 MDA 2020

   Appeal from the Judgment of Sentence Entered September 13, 2017
  In the Court of Common Pleas of Wyoming County Criminal Division at
                    No(s): CP-66-CR-0000173-2017

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JOSEPH ALAN PARKHURST                :
                                      :
                   Appellant          :   No. 926 MDA 2020

   Appeal from the Judgment of Sentence Entered September 13, 2017
  In the Court of Common Pleas of Wyoming County Criminal Division at
                    No(s): CP-66-CR-0000190-2017


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.
J-S04003-21



MEMORANDUM BY OLSON, J.:                                FEBRUARY 24, 2021

       Appellant, Joseph Alan Parkhurst, appeals from the judgment of

sentence entered on September 13, 2017, as made final by the denial of his

reinstated post-sentence motion on June 16, 2020. We affirm.

       On July 7, 2017, Appellant entered guilty pleas at each of three trial

court dockets. Specifically, he pleaded guilty to robbery,1 graded as a felony

of the first degree, at docket number CP-66-CR-0000172-2017 (“172-2017”),

criminal attempt to commit robbery,2 graded as a felony of the first degree,

at docket number CP-66-CR-0000173-2017 (“173-2017”), and theft by

unlawful taking,3 graded as a felony of the third degree, at docket number

CP-66-CR-0000190-2017            (“190-2017”).   At   the   plea   hearing,   the

Commonwealth made the following offer of proof:

       [At docket number 172-2017, the evidence would show that, on
       April 27, 2017], in Wyoming County, Pennsylvania, [Appellant],
       during the course of committing a theft at Bowman’s Creek
       Service Center, he had intention to place the store clerk in fear of
       immediate serious bodily injury by brandishing a knife and
       demanding money from the store clerk and received
       approximately $400.000 in US currency.            The next case,
       [173-2017, the evidence would show that, on April 28, 2017], in
       Wyoming County, Pennsylvania, [Appellant], with the intent to
       commit the crime of [r]obbery, did enter the Dollar General Store
       with his face concealed, brandished a knife, and demanded money
       from the store clerk, which constituted a substantial step towards
       the commission of said crime, that being [r]obbery. And then the
____________________________________________


1. 18 Pa.C.S.A. § 3701(a)(1)(ii).

2. 18 Pa.C.S.A. § 901(a).

3. 18 Pa.C.S.A. §3921(a).

                                           -2-
J-S04003-21


       third case, [190-2017, the evidence would show that, on April 29,
       2017], in Wyoming County, Pennsylvania, [Appellant] did
       unlawfully take or exercise unlawful control over a 1997 Toyota
       4Runner belonging to Robert Ruppert with the intent to deprive
       the owner thereof.


N.T. Plea Hearing, 7/7/17, at 14-15.

       Thereafter, on September 13, 2017, the trial court sentenced Appellant

as follows: 36 to 72 months’ incarceration at docket number 172-2017, 24 to

48 months’ incarceration at docket number 173-2017, and 12 to 24 months’

incarceration at docket number 190-2017.           N.T. Sentencing Hearing,

9/13/2017, at 9-11. The court directed that Appellant serve each sentence

on a consecutive basis; hence, Appellant’s aggregate sentence totaled 72

months to 144 months’ imprisonment. Id. The trial court further ordered

Appellant to pay restitution and obtain a drug and alcohol evaluation with

follow through for any recommended treatment. Id. at 9-11. After the trial

court reinstated Appellant’s post-sentence rights, Appellant filed a post-

sentence motion for reconsideration of sentence, which the trial court denied.

See Order of Court, 6/16/2020. This appeal followed.4

       Appellant raises the following issue on appeal:



____________________________________________


4. Appellant timely filed separate notices of appeal at each trial court docket
to which his judgment of sentence pertained. See Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018). This Court then consolidated Appellant’s
separate appeals. On July 14, 2020, the trial court entered an order directing
Appellant to file a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b)(1). Appellant timely complied. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on September 1, 2020.

                                           -3-
J-S04003-21


      Did the trial court abuse its discretion or err as a matter of law
      when it failed to consider [Appellant’s] background, was
      improperly guided solely by the egregiousness of the crimes [for]
      which [Appellant] was convicted, and, singularly and in the
      aggregate, imposed a manifestly excessive sentence by running
      each sentence consecutive?

Appellant’s Brief at 4.

      Appellant takes issue with the trial court’s decision to impose his

sentences consecutively, as opposed to concurrently, and argues that the trial

court sentenced Appellant “at the highest end of the standard range of the

guidelines” by “focusing solely on what [the trial court] perceived to be the

seriousness of the offenses negating any mitigating information.” Appellant’s

Brief at 21. Appellant’s issue therefore implicates the discretionary aspects of

sentencing.

      When an appellant challenges the discretionary aspects of a sentence,

the right to appeal is not absolute. Commonwealth v. Dunphy, 20 A.3d

1215, 1220 (Pa. Super. 2011). Instead, the appellant must petition this Court

for review.   See 42 Pa.C.S.A. § 9781(b).       An appellant challenging the

discretionary aspects of his sentence must invoke this Court’s jurisdiction by

satisfying a four-part test:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.A. § 9781(b).




                                     -4-
J-S04003-21



Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

case citations omitted). An appellate court will not review the merits of an

appeal unless the appellant meets all four criteria.          Commonwealth v.

Luketic, 162 A.3d 1149, 1159-1160 (Pa. Super. 2017) (“Only if the appeal

satisfies these requirements may we proceed to decide the substantive merits

of Appellant’s claim.”).

      Appellant filed timely notices of appeal, properly preserved his claims,

and filed an appropriate 2119(f) statement in his brief.        Thus, we turn to

whether he raised a substantial question. A substantial question is raised by

demonstrating that the trial court’s actions were inconsistent with the

Sentencing Code or contrary to a fundamental norm underlying the sentencing

process. Commonwealth v. Bonner, 135 A.3d 592, 603 (Pa. Super. 2016).

This issue is evaluated on a case-by-case basis. Id. This Court will not look

beyond the statement of questions presented and the prefatory Rule 2119(f)

statement     to   determine    whether     a   substantial    question   exists.

Commonwealth v. Radecki, 180 A.3d 441, 468 (Pa. Super. 2018) (citation

omitted).

      Appellant argues within his Rule 2119(f) statement that this appeal

presents a substantial question because the trial court erred in focusing only

on the egregiousness of the crime without consideration of mitigating

circumstances, which resulted in a failure to evaluate Appellant’s rehabilitative

needs.   Appellant also claims that the consecutive nature of his separate




                                      -5-
J-S04003-21



sentences produced a manifestly excessive punishment.              See Appellant’s

Brief, at 12-13.

      Standing separately, claims asserting a failure to consider mitigating

factors and claims challenging the imposition of consecutive sentences do not

raise a substantial question. See, e.g., Commonwealth v. Moury, 992 A.2d

162, 171 (Pa. Super. 2010) (mitigating factors); Commonwealth v.

Gonzalez–Dejesus, 994 A.2d 595, 598 (Pa. Super. 2010) (consecutive

sentences). When brought together, however, a “challenge to the imposition

of consecutive sentences as unduly excessive, together with a claim that the

trial court failed to consider the defendant’s rehabilitative needs upon

fashioning its sentence, presents a substantial question.” Bonner, 135 A.3d,

at 603-604, citing Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa.

Super. 2015) (en banc), appeal denied, 126 A.3d 1282 (Pa. 2015).                  As

Appellant raises such a combined claim, we shall proceed to the merits of his

discretionary sentencing challenge.

      As we previously stated:

      Sentencing is a matter vested in the sound discretion of the [trial
      court], and a sentence will not be disturbed on appeal absent a
      manifest abuse of discretion. In this context, an abuse of
      discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      [trial] court ignored or misapplied the law, exercised its judgment
      for reasons of partiality, prejudice, bias or ill[ ]will, or arrived at a
      manifestly unreasonable decision.


Commonwealth v. Blount, 207 A.3d 925, 934-935 (Pa. Super. 2019)

(citation omitted), appeal denied, 218 A.3d 1198 (Pa. 2019).

                                        -6-
J-S04003-21



      When this Court reviews the discretionary aspects of a sentence, its

analysis is governed by Sections 9781(c) and (d) of the Pennsylvania

Sentencing Code. Section 9781, in pertinent part, states,

            § 9781. Appellate review of sentence

                                         ...

      (c) Determination on appeal.--The appellate court shall vacate
      the sentence and remand the case to the sentencing court with
      instructions if it finds:

         (1) the sentencing court purported to sentence within the
         sentencing guidelines but applied the guidelines erroneously;

         (2) the sentencing court sentenced within the sentencing
         guidelines but the case involves circumstances where the
         application of the guidelines would be clearly unreasonable; or

         (3) the sentencing court sentenced outside the sentencing
         guidelines and the sentence is unreasonable.

      In all other cases the appellate court shall affirm the sentence
      imposed by the sentencing court.

      (d) Review of record.--In reviewing the record the appellate
      court shall have regard for:

         (1) The nature and circumstances of the offense and the history
         and characteristics of the defendant.

         (2) The opportunity of the sentencing court to observe the
         defendant, including any presentence investigation.

         (3) The findings upon which the sentence was based.

         (4) The guidelines promulgated by the commission.


42 Pa.C.S.A. § 9781(c) and (d). Throughout his brief, Appellant concedes that

his sentences fall within the standard range of the sentencing guidelines. E.g.,




                                     -7-
J-S04003-21



Appellant’s Brief at 11, 21. Therefore, we may vacate and remand only if the

sentence is clearly unreasonable.

      The trial court has the power to impose sentences consecutively or

concurrently, in its discretion. See 42 Pa.C.S.A. § 9721(a). Moreover, as we

have previously stated, “where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code.”    Moury, 992 A.2d, at 171.      Therefore, the trial court’s

discretion in “imposing a sentence on each offense at the highest end of the

standard range of the guidelines,” Appellant’s Brief, at 21 (emphasis

added), is not clearly unreasonable.      Indeed, Appellant’s sentence, both

separately and in the aggregate, falls within the standard range of the

Sentencing Code.      See N.T. Sentencing Hearing, 9/13/17, at 10-12.

Appellant’s challenge to the consecutive nature of his sentence is without

merit.

      Appellant next argues that the trial court solely relied on the

egregiousness of the offenses in imposing its sentence and failed to consider

mitigating circumstances, including Appellant’s background, his addiction, and

“his lack of a criminal record, employment history, and the rehabilitative needs

of the [a]ppellant[.]” Appellant’s Brief, at 12. The trial court must consider

the factors of 42 Pa.C.S.A. § 9721(b) in fashioning its sentence, namely, “the

protection of the public, gravity of offense in relation to impact on victim and

community, and rehabilitative needs of the defendant[.]” Commonwealth




                                     -8-
J-S04003-21



v. Shugars, 895 A.2d 1270, 1274 (Pa. Super. 2006) (citation omitted). We

have stated:

      When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant's prior criminal record, age, personal characteristics
      and potential for rehabilitation. Where pre-sentence reports exist,
      we shall ... presume that the sentencing judge was aware of
      relevant information regarding the defendant's character and
      weighed those considerations along with mitigating statutory
      factors. A pre-sentence report constitutes the record and speaks
      for itself.

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa. Super. 2014).


      Appellant contends that the trial court solely focused on the seriousness

of the offense in imposing its sentence. Paraphrasing the trial court, Appellant

argues, “[a]s the trial court stated at sentencing, the reason for the hefty

sentence imposed was based upon the seriousness of the offenses and any

lesser sentence would depreciate their seriousness.” Appellant’s Brief at 18,

citing N.T. Sentencing Hearing, 9/13/17, at 10-12. Significantly, Appellant’s

quote omits the trial court’s emphasis on Appellant’s actions. Specifically, the

trial court stated:
       Reasons for sentence, the serious nature of the offense. Any
       lesser of a sentence would depreciate the serious nature of the
       [Appellant’s] actions and the sentence is within the standard
       range guidelines.

                                      ...

      Total aggregate sentence, seventy-two months to one hundred
      and forty-four months in a state correctional facility. Reasons for
      sentence, the serious nature of the offense, the totality of the
      [Appellant’s] actions warrant consecutive sentences and


                                     -9-
J-S04003-21


       the sentence is within the standard range guidelines and there is
       no reason for the [c]ourt to deviate from the same.


N.T. Sentencing Hearing, 9/13/17, at 10-12 (emphasis added).          The trial

court’s emphasis on Appellant’s actions demonstrates its consideration of the

impact of Appellant’s actions on the victims and community as well as

Appellant’s rehabilitative needs as required by Section 9721(b). Additionally,

the trial court ordered a drug and alcohol evaluation from which Appellant was

to follow any recommended treatment plan.            N.T. Sentencing Hearing,

9/13/17, at 10. This rebuts Appellant’s assertion that the trial court did not

consider Appellant’s addiction and his rehabilitative needs in fixing the

challenged sentence.

       Furthermore, prior to sentencing, the trial court reviewed a presentence

investigation report (“PSI report”). See N.T. Sentencing Hearing, 9/13/17, at

6.5 Appellant’s counsel had no additions or corrections for the report. Id.

Because the trial court had the benefit of a PSI report, we presume it was

aware of and considered the relevant information as part of its sentencing

determination.     Antidormi, 84 A.3d at 761.      The trial court also had the

benefit of comments from Appellant’s counsel at sentencing.          See N.T.

Sentencing Hearing, 9/13/17, at 6-7. Based on the foregoing, it is clear that

the trial court was aware of and considered mitigating factors when imposing

____________________________________________


5. The trial court, in asking defense counsel whether he was in receipt of the
PSI report and whether he had any additions or corrections to make,
demonstrated its awareness and possession of the PSI report. See N.T.
Sentencing Hearing, 9/13/17, at 6.

                                          - 10 -
J-S04003-21



Appellant’s sentence. The trial court adequately evaluated the factors outlined

in Section 9721(b). Therefore, Appellant’s contrary argument is meritless.

For these reasons, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/24/2021




                                    - 11 -